Citation Nr: 0947164	
Decision Date: 12/11/09    Archive Date: 12/24/09

DOCKET NO.  99-18 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than October 25, 
1995, for a total disability rating based on individual 
unemployability (TDIU).

2.  Entitlement to service connection for a skin disability.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1966 to March 
1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.

In April 1997, the Veteran and his spouse provided testimony 
at a hearing before a Hearing Officer at the RO.  A 
transcript of that proceeding is of record.

In March 2001, November 2002, and June 2006, the issue of 
entitlement to service connection for a skin disability was 
remanded by the Board for additional evidentiary development.  
It has been returned to the Board for further appellate 
action.

In November 2002, the Veteran's claim for an effective date 
earlier than January 3, 1997, for a TDIU was denied by the 
Board.  However, the U. S. Court of Appeals for Veterans 
Claims (Court) vacated that decision and remanded the case to 
the Board so that it could comply with the March 2003 joint 
motion of the parties.  In February 2004, the Board remanded 
that issue for further development in accordance with the 
Court's Order.  In November 2004, the Board again denied the 
appeal.  In January 2006, the Court granted a December 2005 
joint motion of the parties, vacated the Board's November 
2004 decision, and remanded the matter for action consistent 
with the joint motion.  The Board again remanded the issue to 
the originating agency in June 2006 for additional 
development.

In a July 2008 rating decision, the originating agency 
awarded the Veteran an effective date for a TDIU of October 
25, 1995.  As this effective date does no constitute a full 
grant of the benefits sought, the earlier effective date 
issue is still before the Board.  See AB v. Brown, 6 Vet. 
App. 35 (1993).


The Board also notes that the Veteran had been represented by 
a private attorney whose authority to represent VA claimants 
was revoked, effective July 28, 2003.  In a letter sent in 
September 2003, the Board informed the Veteran that VA would 
no longer recognize his private attorney as his 
representative and also informed him of his options for 
appointing another representative and that he could represent 
himself.  The Veteran did not thereafter appoint another 
representative.

The issue of entitlement to an effective date earlier than 
October 25, 1995, for a TDIU is addressed in the REMAND that 
follows the order section of this decision.


FINDING OF FACT

The Veteran's skin disability originated during his period of 
active service.


CONCLUSION OF LAW

A skin disability was incurred in active service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice 
pertaining to the disability rating and effective date 
elements of his claim.  In addition, the evidence currently 
of record is sufficient to substantiate his claim.  
Therefore, no further development is required under 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009) or 38 C.F.R. 
§ 3.159 (2009).



Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For purposes of establishing service connection for a 
disability resulting from exposure to an herbicide agent, a 
veteran who had active service in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, will be presumed to have been exposed to an 
herbicide agent during that service.  38 U.S.C.A. § 1116(f).  
If chloracne or other acneform disease consistent with 
chloracne  manifested to a degree of 10 percent or more 
within a year following service in the Republic of Vietnam, 
the disease will be presumed to have been incurred during 
service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).

A noncompensable (0 percent) rating is warranted for 
superficial acne (comedones, papules, pustules, superficial 
cysts) of any extent, and a 10 percent rating is warranted 
for deep acne (deep inflamed nodules and pus-filled cysts) 
affecting less than 40 percent of the face and neck, or deep 
acne other than on the face and neck.  38 C.F.R. § 4.118, 
Diagnostic Code 7829.

Diagnostic Code 7829 also provides the option of rating the 
condition as disfigurement of the head, face, or neck (under 
Diagnostic Code 7800), or as scars (Diagnostic Codes 7801, 
7802, 7803, 7804, or 7805), depending upon the predominant 
disability.  Id.

Notwithstanding the foregoing provisions, the United States 
Court of Appeals for the Federal Circuit has determined that 
a claimant is not precluded from establishing service 
connection for disability due to Agent Orange exposure with 
proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 
1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 
(1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 (Fed. 
Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998); See Brock 
v. Brown, 10 Vet. App. 155, 160-61 (1997).  Thus, presumption 
is not the sole method by which an applicant may show 
causation to establish service connection.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran's service records indicate that he served in the 
Republic of Vietnam.

Service treatment records indicate that in April 1967 the 
Veteran complained of pain and swelling on the right side of 
his face.  The Veteran was noted to have an early abscess at 
a pimple site on the right chin with edema of the cheek.  On 
his December 1967 separation examination, the Veteran was 
noted to have had a normal clinical evaluation of the skin, 
and no acne or other skin condition was noted.  In his 
December 1967 Report of Medical History, the Veteran 
indicated that he did not have and had never had skin 
disease.

February 1981 VA dermatology treatment notes indicate that 
the Veteran reported having had acne on his back with cyst 
formation since 1968.  The Veteran also complained of having 
a cyst on his back for one year, which he reported had been 
sore and drained pus and blood at times.  The Veteran was 
noted to have had comedones and pustules over the back, and 
was diagnosed as having acne and a cyst.  

A February 1981 VA examination report for possible exposure 
to toxic chemicals indicates that the Veteran reported 
working during service for a period of one to two days in an 
area where vegetation had died.  He also reported working on 
vehicles and on ambush patrol in areas that "had been 
sprayed."  

Beginning in September 1993, VA treatment records indicate 
continuing treatment for acne on the back with cysts, 
blackheads, and scarring.  These records contain diagnoses 
indicating that the Veteran suffered possible chloracne 
related to Agent Orange.  In October 1996, the Veteran filed 
a service connection claim for a skin disability resulting 
from exposure to Agent Orange while serving in Vietnam.  

During his April 1997 RO hearing, the Veteran testified that 
he began having acne on his face and neck while in service.  
He and his wife also testified that he began having acne and 
blackheads with cysts on his back during the summer of 1968.

The Veteran was afforded a VA examination in April 2007.  At 
the time of examination, the Veteran reported having had a 
cyst on his right lower chin and blackheads that appeared 
while he was in Vietnam, but that he was nineteen and 
presumed that this was typical acne.  He also reported that, 
over the course of two months while in Vietnam, his cheeks, 
chin, and nose became covered with blackheads, and that he 
served in areas that had been defoliated.  The Veteran 
furthermore reported being in Vietnam for 12 months, and that 
by the time he came home his face had somewhat cleared but 
that his back developed blackheads and painful cysts that 
would break and drain.  On examination, the Veteran did not 
have any tender nodularities, pus-filled cysts, or drainage.  
However, he did have a confluence of open comedones that were 
deep, many large pitting scars, and five large, nodular, 
cystic masses that were nontender.  After reviewing the 
record and examining the Veteran, the VA examiner stated that 
the Veteran's present skin condition on the back was 
obviously a reflection of a long-term acne/skin condition.  
The examiner stated that she was unable to ascertain whether 
this was chloracne, but that the appearance of the back did 
not conflict with the description of chloracne, although this 
condition usually resolved within approximately 10 to 15 
years of exposure, according to the literature.  The examiner 
noted that the Veteran's reported history, with which is wife 
concurred, suggested the possibility of a condition that 
might be related to his military service, but that without 
further documentation the examiner could not resolve the 
issue without resorting to speculation.

After reviewing the record, the Board finds the evidence in 
favor of the Veteran's claim is at least in equipoise with 
that against the claim.  

The Board notes that the Veteran had a normal clinical 
evaluation of the skin on his December 1967 separation 
examination and reported no history of any skin diseases; the 
earliest post-service diagnosis of any skin disorder related 
to acne was in February 1981, which was more than 20 years 
after his period of service.  The Board also notes that there 
is no competent medical opinion indicating that it is just as 
likely as not that a skin disability is related to Agent 
Orange exposure during the Veteran's period of service.  The 
Board furthermore notes that, even if chloracne or some other 
acneform disease consistent with chloracne manifested within 
a year following the Veteran's service in the Republic of 
Vietnam, there is no indication that it did so to a degree 
approximating deep inflamed nodules and pus-filled cysts, as 
opposed to just comedones, papules, pustules, and superficial 
cysts.

However, the Board nonetheless finds the evidence concerning 
whether the Veteran's skin disability originated during 
active duty to be in relative equipoise.  The Veteran was 
treated during service for an early abscess at a pimple site 
on the right chin with edema of the cheek, and he and his 
wife have testified and stated during the April 2007 VA 
examination that he began having acne on his face and neck 
while in service, and that he began having back acne with 
blackheads and cysts during the summer of 1968.  The Veteran 
and his wife are competent to state when the Veteran's skin 
disability was present.  See Barr v. Nicholson, 21 Vet. App. 
303 (2007) (where a disability may be diagnosed by its unique 
and readily identifiable features, the presence of disability 
is not necessarily a determination "medical in nature," and 
may be capable of lay observation).  Furthermore, the 
credibility of the Veteran's and his wife's statements are 
supported by the fact that, while the Veteran first reported 
in February 1981 that his back acne with cyst formation began 
in 1968, he did not file a service connection claim for a 
skin disability resulting from Agent Orange exposure until 
over 15 years later in October 1996.  This indicates that the 
Veteran's February 1981 report was not likely a self-serving 
medical history for the purposes of obtaining VA 
compensation.

Moreover, while there is no medical opinion affirmatively 
relating a skin disability to the Veteran's service, there is 
also no competent opinion indicating that it is more likely 
than not that a skin disability is not related to his 
service.  The April 2007 VA examiner noted that the Veteran's 
reported history, with which his wife concurred, suggested 
the possibility of a condition that might be related to 
military service, but that without further documentation the 
examiner could not resolve the issue without resorting to 
speculation.  She also stated that she was unable to 
ascertain whether the Veteran's skin condition was chloracne, 
but stated that the appearance of the back did not conflict 
with the description of chloracne.  Also, several of the VA 
treatment records beginning in September 1993 indicate that 
the Veteran suffered possible chloracne related to Agent 
Orange.

In view of the above, the Board finds the evidence with 
respect to the Veteran's claim to be in relative equipoise.  
Resolving reasonable doubt in the Veteran's favor, the Board 
finds that the Veteran's skin disability originated during 
his period of active service.


ORDER

Service connection for a skin disability is granted.


REMAND

In its June 2006 remand, the Board ordered the RO or the 
Appeals Management Center (AMC) to readjudicate the Veteran's 
claim for an effective date earlier than January 3, 1997, for 
a TDIU, and specifically address whether hospital summaries 
reflecting treatment from July to August 1994 and October 
1995 constituted informal claims for a TDIU.  If the benefits 
sought on appeal were not granted to the Veteran's 
satisfaction, he and his representative were to be provided a 
supplemental statement of the case (SSOC) and an appropriate 
period of time for response before the case was returned to 
the Board for further consideration.

In a July 2008 rating decision, the originating agency 
awarded the Veteran an effective date for a TDIU of October 
25, 1995.  In doing so, the originating agency specifically 
found that the hospital summery for the July-August 
hospitalization did not constitute an informal claim for a 
TDIU.  The rating decision also stated that the granting of 
an effective date of October 25, 1995, constituted a full 
resolution of the issue on appeal.  Accordingly, the Veteran 
was not issued an SSOC on the earlier effective date claim 
prior to the case being returned to the Board.

However, there is no indication that the Veteran has 
withdrawn his appeal on the earlier effective date issue, or 
that he has expressed satisfaction with the effective date of 
October 25, 1995, for the grant of a TDIU.  In this regard, 
the December 2005 joint motion specifically indicated that VA 
should address whether an informal claim for a TDIU was 
raised in the July to August 1994 hospital summary.  Thus, 
the benefits sought on appeal are not considered to have been 
granted to the Veteran's satisfaction.  Accordingly, this 
issue must be remanded for the Veteran and his representative 
to be provided an SSOC and an appropriate period of time for 
response before the case is returned to the Board for further 
consideration.

Accordingly, this case is REMANDED to the RO or the AMC in 
Washington, D.C. for the following actions:

1.	The RO or the AMC should undertake any 
development it determines to be 
warranted.

2.	Then, the RO or the AMC should 
readjudicate the issue on appeal.  If 
the benefit sought on appeal is not 
granted to the Veteran's satisfaction, 
a Supplemental Statement of the Case 
should be issued to the Veteran and his 
representative.  The requisite period 
of time for a response should be 
afforded.  Thereafter, the case should 
be returned to the Board for further 
appellate action, if otherwise in 
order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the Veteran unless he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


